Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a bendable part, a movable member, a selection member, in claim 1; a transmission member in claim 2; a first raised portion, a rotatable member, a plate member,  in claim 3, and a second raised portion in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Objections

Claim 1 is objected to because of the following informalities:  
In lines 18-19, claim 1 recites “wherein the distal end of the second guide coil being attached to a distal end portion of the flexible tube” where there is a grammatical error. This should read “the distal end of the second guide coil being attached to a distal end portion of the flexible tube”.
In lines, 21-22, claim 1 recites “wherein the first guide coil internally inserted into second guide coil” which should read “wherein the first guide coil is internally inserted into second guide coil”. Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “flexible tube part” in line 9 and recites “flexible tube” in lines 19-20. Are these elements same or different? Appropriate correction/explanation is required. 
Claim 1 recites “wherein the bendable part is bent over its entirety to a short-length bent state”. Is it the bent portion at distal end is of short length or the entirety of the bendable part is of short length? Appropriate correction/explanation is required.
Claims 2-6 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 as being anticipated by Kakehashi (US 20160353974).
Regarding claim 1, Kakehashi discloses an endoscope (an endoscope 1) comprising: 
a bendable part including a first bendable portion and a second bendable portion formed from a distal end thereof (a first bending portion 6, a second bending portion 7; FIG. 2, reproduced below) and configured to be bendable by pulling or relaxing a bending operation wire (operation wires 35A); 
a flexible tube part (flexible tube portion 8) disposed consecutively on a proximal end of the second bendable portion; 

a first guide coil (inner coil 81A) having a distal end being attached on a distal end of the second bendable portion and including the bending operation wire (bending operation wires 35A; Para [0053]) internally inserted there through (FIG. 2); 
a second guide coil (outer coil 82A; FIG. 2) having a distal end and a proximal end and wherein the distal end of the second guide coil being attached to a distal end portion of the flexible tube (outer coil 82A; FIG. 2) and the proximal end of the second guide coil being attached in the operation unit (Connection of 82A with the bending mechanism switching portion 50; FIG. 5) and wherein the first guide coil internally inserted into second guide coil (FIG. 2; inner coil 81A is inserted into the outer coil 82A); 
a movable member (a slide member 53 in connection with switching lever 51; FIG. 5, reproduced below) disposed advanceable and retractable in the operation unit with the first guide coil being connected at a proximal end thereof to the movable member (The surgeon operates the switching lever 51 and performs an operation for switching the inner coil 81A from the non-fixed state to the fixed state. Para [0059], [0104]); 
a selection member (switching lever 51) configured to be moved to press the movable member and to compress the first guide coil (Switching lever 51 can be operated to perform an operation for switching the inner coil 81A from the non-fixed state to the fixed state. Para [0104]), whereby the first guide coil is increased in stiffness to change the bendable part from a long-length bent state wherein the bendable part is bent over its entirety to a short-length bent state and wherein the first bendable portion is bent (A compressive force is acted on inner coil 
a selector lever braking mechanism (brake member 58) configured to maintain the short-length bent state to which the bendable part is changed by pressing the movable member via the selection member (The brake member 58 has a contact surface 58b with which the cam portion 57c comes into contact, and a pressing surface 58a comes into contact with and press outer surfaces of the inner coils 81A and 81B. Para [0097]; Once it comes in contact with the coil 81A, it would maintain the length of the coil 81A.).

    PNG
    media_image1.png
    556
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    823
    media_image2.png
    Greyscale

Regarding claim 2, Kakehashi discloses a transmission member (transmitting member 52 ) having a distal end that being connected to the selection member  (FIG. 5) and being configured to bring the selection member into contact with the movable member so that a force is transmitted to push in the movable member (Slide member 53 is connected with the switching lever 51 via transmitting member 52) .

Regarding claim 3, Kakehashi discloses wherein the selector lever braking mechanism includes a rotatable member having a proximal end (shaft portions 57a is rotatable and causes the braking mechanism. Para [0110]) and being rotatably disposed in the operation unit (shaft portions 57a is rotatable) with the transmission member being connected on the proximal end to a position of a predetermined rotation radius on the rotatable member (Member 52 is connected 

    PNG
    media_image3.png
    519
    597
    media_image3.png
    Greyscale



.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakehashi in view of Kaneko (US 20130012781).
 Regarding claim 5, Kakehashi does not expressly disclose wherein the first raised portion includes a first sloping surface with a height gradually increasing toward a direction in which the rotatable member rotates. Kaneko teaches wherein the first raised portion includes a first sloping surface (Inclined projection portions 86a, 85a; the inclined projection portion 85a and the relief concave portion 85d is formed by extrusion by press or the like. Para [0122]) with a height gradually increasing toward a direction in which the rotatable member rotates (FIG. 17, reproduced below).
Regarding claim 6, Kakehashi does not expressly disclose wherein the second raised portion includes a second sloping surface with a height gradually increasing toward a direction 

    PNG
    media_image4.png
    614
    781
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kakehashi and use raised surfaces in the brake mechanism for effective and reliable friction/braking mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/14/21